


109 HR 4294 RH: Natural Resource Protection

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 314
		109th CONGRESS
		2d Session
		H. R. 4294
		[Report No.
		  109–558]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 10, 2005
			Mr. Porter introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		
			July 13, 2006
			Additional sponsors: Mr.
			 Green of Wisconsin, Mr.
			 Case, Mr. Udall of
			 Colorado, and Mr.
			 Baird
		
		
			July 13, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on November 10, 2005
		
		A BILL
		To authorize the Secretary of the Interior
		  to enter into cooperative agreements to protect natural resources of units of
		  the National Park System through collaborative efforts on land inside and
		  outside of units of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Resource Protection
			 Cooperative Agreement Act.
		2.Cooperative agreements
			 for national park natural resource protection
			(a)In
			 GeneralThe Secretary of the
			 Interior (referred to in this Act as the Secretary) may enter
			 into cooperative agreements with State, local, or tribal governments, other
			 Federal agencies, other public entities, educational institutions, private
			 nonprofit organizations, or participating private landowners for the purpose of
			 protecting natural resources of units of the National Park System through
			 collaborative efforts on land inside and outside of National Park System
			 units.
			(b)Terms and
			 ConditionsA cooperative agreement entered into under subsection
			 (a) shall provide clear and direct benefits to park natural resources
			 and—
				(1)provide for—
					(A)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
					(B)preventing, controlling,
			 or eradicating invasive exotic species that are within a unit of the National
			 Park System or adjacent to a unit of the National Park System; or
					(C)restoration of natural
			 resources, including native wildlife habitat or ecosystems;
					(2)include a statement of
			 purpose demonstrating how the agreement will—
					(A)enhance science-based
			 natural resource stewardship at the unit of the National Park System;
			 and
					(B)benefit the parties to
			 the agreement;
					(3)specify any staff
			 required and technical assistance to be provided by the Secretary or other
			 parties to the agreement in support of activities inside and outside the unit
			 of the National Park System that will—
					(A)protect natural resources
			 of the unit of the National Park System; and
					(B)benefit the parties to
			 the agreement;
					(4)identify any materials,
			 supplies, or equipment and any other resources that will be contributed by the
			 parties to the agreement or by other Federal agencies;
				(5)describe any financial
			 assistance to be provided by the Secretary or the partners to implement the
			 agreement;
				(6)ensure that any
			 expenditure by the Secretary pursuant to the agreement is determined by the
			 Secretary to support the purposes of natural resource stewardship at a unit of
			 the National Park System; and
				(7)include such other terms
			 and conditions as are agreed to by the Secretary and the other parties to the
			 agreement.
				(c)LimitationsThe
			 Secretary shall not use any funds associated with an agreement entered into
			 under subsection (a) for the purposes of land acquisition, regulatory activity,
			 or the development, maintenance, or operation of infrastructure, except for
			 ancillary support facilities that the Secretary determines to be necessary for
			 the completion of projects or activities identified in the agreement.
			(d)FundingFunds
			 available to carry out the provisions of this Act shall be limited to programs
			 and amounts specified in the statute for such use in the annual appropriation
			 Act for the National Park Service.
			
	
		July 13, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
